     Case: 3:19-cv-00252-MPM-JMV Doc #: 9 Filed: 12/07/20 1 of 2 PageID #: 62




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

DETRONE RAGSDALE                                                                   PLAINTIFF

V.                                                                       NO: 3:19CV252-M-V

MICKEY MALLET, Lafayette County                                                DEFENDANTS
Assistant District Attorney, et al.

                                           ORDER

         On September 18, 2020, Magistrate Judge Jane Virden entered a Report and

Recommendations [6] (“R&R”) which recommended that (1) plaintiff’s response [5] to the

March 12 Show Cause Order be construed as a motion for leave to amend his complaint and

denied as futile, (2) all plaintiff’s federal claims against the State of Mississippi and Mickey

Mallette (improperly named as Mickey Mallet) in his official capacity be dismissed without

prejudice for lack of subject-matter jurisdiction, and (3) that plaintiff’s remaining federal and

state law claims be dismissed with prejudice, unless the plaintiff cures – where possible – the

pleading defects outlined in the Report.

         On October 2, 2020 the plaintiff filed an objection to the R&R. [8] Plaintiff’s

objection provide no meaningful response or objection to the report, the filing simply

regurgitates the factual allegations and claims contained in the Complaint. Indeed, “no factual

objection is raised when a petitioner merely reurges arguments contained in the original

petition.” Edmond v. Collins, 8 F.3d 290, 293 (5th Cir. 1993).

         After reviewing the record, the R&R, the plaintiff’s objections and relevant law, the

Court is of the opinion that the R&R should be approved and adopted as the opinion of the

Court.



                                               1
     Case: 3:19-cv-00252-MPM-JMV Doc #: 9 Filed: 12/07/20 2 of 2 PageID #: 63




       It is, therefore, ORDERED:

1.     Plaintiff’s motion for extension of time to file objections to the report and

       recommendations [7] is DISMISSED AS MOOT. The Court finds the plaintiff’s

       objections to be timely filed, and has considered the document in making this ruling.

2.     That the Report and Recommendations of the United States Magistrate Judge dated

       September 18, 2020, is, hereby APPROVED AND ADOPTED as the opinion of the

       Court.

3.     Plaintiff’s Response to the March 12, 2020 Show Cause Order [5] shall be construed

       as a motion for leave to amend the complaint. The plaintiff’s motion for leave to

       amend his complaint is DENIED AS FUTILE.

4.     All of Plaintiff’s federal claims against the State of Mississippi and Mickey Mallet in

       his official capacity are hereby DISMISSED WITHOUT PREJUDICE for lack of

       subject matter jurisdiction.

5.     Plaintiff’s remaining federal and state law claims are hereby DISMISSED WITH

       PREJUDICE.

6.     As there are no remaining viable claims and the case is hereby closed.

       IT IS SO ORDERED AND ADJUGED this 7th day of December 2020.


                                            /s/ Michael P. Mills____________________
                                            UNITED STATES DISTRICT JUDGE
                                            NORTHERN DISTRICT OF MISSISSIPPI




                                             2
